UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


IMAD KHALIL DAJANI,                    
                Plaintiff-Appellant,
                 v.
GOVERNOR AND GENERAL                            No. 01-1179
ASSEMBLY OF THE STATE OF
MARYLAND; MAYOR AND CITY
COUNCIL OF BALTIMORE,
             Defendants-Appellees.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                         (CA-00-713-CCB)

                      Submitted: June 29, 2001

                      Decided: August 2, 2001

       Before WILKINS and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Imad K. Dajani, Baltimore, Maryland, for Appellant. J. Joseph Cur-
ran, Jr., Attorney General, Andrew H. Baida, Solicitor General, Balti-
more, Maryland; Thurman W. Zollicoffer, Jr., City Solicitor, William
R. Phelan, Principal Counsel, Robert D. Anbinder, Assistant Solicitor,
Baltimore, Maryland, for Appellees.
2            DAJANI v. GOVERNOR AND GENERAL ASSEMBLY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Imad K. Dajani appeals the district court’s order dismissing his 42
U.S.C.A. § 1983 (West Supp. 2000) action against the Governor and
General Assembly of Maryland and the Mayor and City Council of
Baltimore, Maryland. Dajani challenged the constitutionality of
Maryland Code Ann., Transp. § 21-202.1 (1999), which allows for
cameras to be used at intersections to photograph drivers who run red
lights. Dajani received a citation and was assessed a fine after his car
was photographed running a red light in Baltimore, Maryland. Dajani
challenged his citation in the District Court for Baltimore City, Mary-
land, arguing § 21.202.1 was unconstitutional. Dajani did not prevail,
paid the fine, and did not appeal this decision in Maryland courts.
Instead, Dajani brought a 42 U.S.C.A. § 1983 (West Supp. 2000)
action in federal court. Dajani argued the traffic code was unconstitu-
tional under the Sixth Amendment’s Confrontation Clause and the
Fourteenth Amendment’s Due Process Clause. The Appellees moved
to dismiss Dajani’s action. The district court held that the Rooker-
Feldman* doctrine precludes Dajani’s action and dismissed the case.
We affirm.

   We review the district court’s legal conclusions de novo. United
States v. McManus, 23 F.3d 878, 882 (4th Cir. 1994); Mylan Labs.,
Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1983). Applying the de
novo standard, we review Dajani’s claim viewing the facts and infer-
ences in the light most favorable to Dajani. Revene v. Charles County
Comm’rs., 882 F.2d 870, 872 (4th Cir. 1989).

  Dajani raised his constitutional challenges to the Maryland traffic
code in Maryland state court. A litigant cannot make a constitutional

  *Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Colum-
bia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
             DAJANI v. GOVERNOR AND GENERAL ASSEMBLY                  3
challenge in state court and make the same constitutional challenge
in federal court. Guess v. Board of Medical Examiners, 967 F.2d 998,
1003 (4th Cir. 1992). Additionally, the federal courts lack jurisdiction
over Dajani’s constitutional challenges to the Maryland code because
Dajani is necessarily asking the district court to conclude the Mary-
land court wrongly decided the issues before it, which the district
court does not have jurisdiction to do. Allstate Ins. Co. v. West Va.
State Bar, 233 F.3d 813, 816 (4th Cir. 2000).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not significantly aid the deci-
sional process.

                                                           AFFIRMED